 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA

 7
        ROBERT PALMER,                                     Case No. 1:16-cv-787-SKO
 8
                           Plaintiff,                      ORDER DIRECTING THE CLERK
 9                                                         OF THE COURT TO CLOSE THE
                v.                                         CASE
10
        CALIFORNIA HIGHWAY PATROL                          (Doc. 120)
11      OFFICER IOSEFA,
12                  Defendant.
        _____________________________________/
13

14

15          On November 27, 2018, the parties filed a joint stipulation dismissing the action with
16 prejudice. (Doc. 120.) In light of the parties’ stipulation, this action has been terminated, see Fed.

17 R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

18 been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

19
     IT IS SO ORDERED.
20

21 Dated:     November 28, 2018                                 /s/   Sheila K. Oberto              .
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
